E. W. WALNEE, J.
Under the rule adopted in Pickell v. Ezell, 27 Ala. 623, we must hold, that the affidavit of J. B. Dennis, and the original affidavit of Longmire, do not properly verify the claim of the appellants. — See, also, Lay v. Clark, 31 Ala. 409.
[1.] The subsequent affidavits, made in April, 1858, can have no influence on the case. The act of February 6th, 1858, (Acts ’57-8, p. 37,) does not apply, where the nine months after the estate was'declared insolvent had expired before the statute was enacted.
The decree of the probate court is affirmed.